DETAILED ACTION
Claims 7-12 and 27-33 were rejected in the Office Action mailed 06/26/2020. 
Applicant filed a request for continued examination, amended claims 7 and 27, and cancelled claims 28 and 31-33 on 09/28/2020. 
Claims 7-12, 27, and 29-30 are pending. 
Claims 7-12, 27, and 29-30 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
 
Response to Amendment
The rejections of:
Claim 27-33 over 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 7-10 under 35 U.S.C. 103 as being unpatentable over Hoshi (WO 2013/136666, US 2015/0020728 relied upon as a translation thereof) in view of Araki et al. (US 2015/0044422) (Araki);
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (WO 2013/136666, US 2015/0020728 relied upon as a translation thereof) in view of Araki et al. (US 2015/0044422), as applied to claim 7 above, and further in view of Fusegawa (US 6,387,466);
Claim 12 under 35 U.S.C. 103 as being unpatentable over Hoshi (WO 2013/136666, US 2015/0020728 relied upon as a translation thereof) in view of Araki et al. (US 2015/0044422), as applied to claim 7 above, and further in view of Liaw (Silicon Vapor Phase Epitaxy); and
Claims 27-33 under 35 U.S.C. 103 as being unpatentable over von Ammon et al. (US 2008/0096371) (von Ammon) in view of Kurita et al. (US 2009/0226737) (Kurita) and Ammon et al. (US 2006/0283374) (Ammon)
are withdrawn  in light of the amendment to the claims filed 09/28/2020. 

Reasons for Allowance
Claims 7-12 are allowed. 

The following is an examiner’s statement of reasons for allowance: The closest prior art includes Hoshi et al. (WO 2013/136666, US 2015/0020728 relied upon as a translation thereof) (Hoshi) and Araki et al. (US 2015/0044422) (Araki). Hoshi teaches a nitrogen-doped silicon crystal ingot grown via the CZ method having a diameter of 200 mm and a nitrogen concentration of 3-9x1013 (Hoshi, [0118-0122]; [0127]). Applicant’s specification states the BMD density distribution and the edge band characteristics of CZ silicon crystal ingots and wafers may be controlled by selection of variables within the following range: a pull rate from 0.4 mm/min to 1.5 mm/min, a temperature gradient of 10 K/min to 50 K/min, and a nitrogen dopant concentration from 1x1013-1x1015 (Spec, [0056]; [0101]; [0105]; Ex. 1-2).  Hoshi teaches a substantially identical method of making the nitrogen-doped CZ silicon crystal ingot including a 13 (Hoshi, [0118-0122]; [0127]). Hoshi teaches a preferable range of nitrogen concentration is 1x1013-1x1016 (Hoshi, [0035]; [0085]). The most significance difference in the method of forming the nitrogen-doped CZ silicon crystal ingot is the nitrogen concentration. 
Further, Hoshi does not teach, suggest, or provide any rationale for a thermally treated wafer sliced from the nitrogen-doped silicon crystal ingot characterized by oxygen precipitates having an average diameter of from about 80 nm to about 90 nm and an oxygen precipitate density of form about 1x108 atoms per cm3 to about 1x1010 atoms per cm3. Hoshi teaches lowering oxygen concentration in order greatly suppress the formation of oxygen precipitates, wherein the silicon single crystal ingot has oxygen concentration of 7x1017 atoms per cm3 (Hoshi, [0009]; [0030-0031]). 
Araki teaches a silicon single-crystal ingot grown by the CZ method (Araki, abstract). Araki teaches it is preferable to control the density of oxygen precipitates in the bulk portion and peripheral edge portion to 5x108 to 9x109 atoms per cm3 and control the size of oxygen precipitates to 30 to 100 nm, after the wafer has been kept at 1000ºC for four hours in an argon atmosphere. (Araki, [0047-0048]). Araki teaches in order to more effectively improve the gettering effect and reduce slip dislocation, it is more preferable to control the size of such oxygen precipitates to 30 to 60 nm (Araki, [0048]). Araki teaches silicon crystal ingots having an oxygen concentration of more than 7x1017 atoms per cm3 (Araki, Table 1). Araki does not teach a nitrogen concentration in the silicon single-crystal ingot grown by the CZ method. 
In view of the teachings of Hoshi and Araki, as set forth above, it would not be obvious to one of ordinary skill in the art to form oxygen precipitates having an average diameter of from about 80 nm to about 90 nm and an oxygen precipitate density of form about 1x108 atoms per cm3 to about 1x1010 atoms per cm3 in the nitrogen-doped CZ silicon crystal ingot of Hoshi as taught by Araki.

Claims 8-12 depend from claim 7 and thus are in condition for allowance. 

Claims 27-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art includes von Ammon et al. (US 2008/0096371) (von Ammon) and Kurita et al. (US 2009/0226737) (Kurita). Von Ammon teaches a silicon crystal doped with nitrogen made using the CZ method (von Ammon, [0007]), having a nitrogen concentration of from 1x1014 atoms per cm3 and less than 1x1015 atoms per cm3 (von Ammon, [0015]) and diameter of 200 mm or 300 mm (von Ammon, [0016]; [0018]). 
Von Ammon does not explicitly each a thermally treated wafer sliced from the nitrogen-doped silicon crystal ingot characterized by oxygen precipitates having an average diameter of from about 80 nm to about 90 nm from the central axis of the wafer to the circumferential edge of the wafer, wherein the average diameter decreases by about 6% from the central axis of the wafer to the circumferential edge of the wafer and is further characterized by a bulk micro density of 1x109 per cm3 to about 1x1010 per cm3 from the center of the wafer to the edge of the wafer, wherein the bulk micro defect density decreases by about 6% from the central axis to the circumferential edge of the wafer.
Kurita teaches a silicon wafer from a p-type silicon crystal grown by a CZ method having a diameter of 300 mm (Kurita, [0012]; [0014]; [0070-0071]). Kurita teaches it is preferable to oxygen deposit (BMD) have a size in the range of 10 to 100 nm in order to achieve gettering (Kurita, [0103-0104]; FIG. 1C). Kurita does not teach a nitrogen concentration in the p-type silicon crystal grown by the CZ method. Kurita does not teach the average diameter decreasing by about 6% from the central axis of the wafer to the circumferential edge of the wafer and is further characterized by a bulk micro density of 1x109 per cm3 to about 1x1010 per cm3 from the 
Thus there is no prior art, either alone or in combination, which renders obvious the nitrogen-doped CZ silicon crystal ingot of independent claim 27. 
Claims 28-33 depend from claim 27 and thus are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789